DETAILED ACTION
Claims 1-11 and 13-17 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 31, 2019 is being considered by the examiner.

Claim Objections
Claim 1-10 and 13-17 are objected to because of the following informalities:  claim 1 recites the limitation “Polymerisable LC medium” instead of “A polymerisable LC medium”; claims 2-10 recite the limitation “Polymerisable LC medium” instead of “The polymerisable LC medium”; claim 11 recites the limitation “Polymer film” instead of “A polymer film”; claim 13 recites the limitation “Optical component which comprises a polymerisable LC medium” instead of “An optical component which comprises the polymerisable LC medium” ; claim 14 recites the limitation “Optical component” instead of “The optical component”; claim 15 recites the limitation “Optical, electronic or electro optical device, or a component thereof, comprising a polymer film” instead of “An optical, electronic or electro optical device, or a component thereof, comprising the polymer film”; claim 16 recites the limitation “Optical, electronic or electro optical device, or a component thereof, comprising a polymerisable LC medium” instead of “the optical, electronic or electro optical device, or a component thereof, comprising the 
Claims 2-9, 13-14, and 17 are objected to because of the following informalities: the claims recite the limitation “characterized in that” which does not correspond to US practice, and it should be substituted for the limitation “wherein”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 17, and 23 of U.S. Patent No. 10,435,628. Although the claims at issue are not identical, they are not patentably distinct from each other because a polymerizable liquid crystal medium comprising one or more compounds of formula A, and one or more compounds of formula I described in claims 1-14, 17, and 23 of US’628 is substantially identical to polymerizable LC medium comprising up to 20% of one or more compounds of formula A, and up to 20% of one or more compounds of formula I described in claims 1-11 and 13-17 of the current application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sargent et al. (WO 
With regard to the limitations of claims 1-11 and 13-17, Sargent discloses a polymerisable LC medium comprising one or more compounds of formula A,

    PNG
    media_image1.png
    207
    659
    media_image1.png
    Greyscale

wherein P is independently of one another, a polymerisable group, 
Sp is a spacer group or a single bond, 
La is, in case of multiple occurrence identically or differently F, Cl, CN, SCN, SF5 or straight-chain or branched, optionally mono- or polyfluorinated alkyl, alkoxy, alkenyl, alkynyl, alkylcarbonyl, alkoxycarbonyl, or alkylcarbonyloxy or alkoxycarbonyloxy having 1 to 12 C atoms, or optionally halogenated alkyl, alkoxy, alkylcarbonyl, alkoxycarbonyl, alkylcarbonyloxy or alkoxycarbonyloxy with 1 to 5 C atoms, 
r is 0, 1, 2, 3 or 4, 
and one or more compounds of formula I

    PNG
    media_image2.png
    192
    610
    media_image2.png
    Greyscale

wherein U1,2 are independently of each other selected from 

    PNG
    media_image3.png
    264
    587
    media_image3.png
    Greyscale

including their mirror images, wherein the rings U1 and U2 are each bonded to the group --(B)q-- via the axial bond, and one or two non-adjacent CH2 groups in these rings are optionally replaced by O and/or S, and the rings U1 and U2 are optionally substituted by one or more groups L, 
Q1,2 are independently of each other CH or SiH, 
Q3 is C or Si, 
B is in each occurrence independently of one another --C≡C--, --CY1=CY2-- or an optionally substituted aromatic or heteroaromatic group, 
Y1,2 are independently of each other H, F, Cl, CN or R0, 

A1-4 are independently of each other selected from non-aromatic, aromatic or heteroaromatic carbocylic or heterocyclic groups, which are optionally substituted by one or more groups R5, and wherein each of -(A1-Z1)m—U1--(Z2-A2)n- and -(A3-Z3)0—U2--(Z4-A4)p- does not contain more aromatic groups than non-aromatic groups, 
Z1-4 are independently of each other --O--, --S--, --CO--, --COO--, --OCO--, --O--COO--, --CO—NR0--, --NR0--CO--, --NR0--CO—NR0--, --OCH2--, --CH2O--, --SCH2--, --CH2S--, --CF2O--, --OCF2--, --CF2S--, --SCF2--, --CH2CH2--, --(CH2)3--, --(CH2)4--, --CF2CH2--, --CH2CF2--, --CF2CF2--, --CH=CH--, --CY1=CY2--, --CH=N--, --N=CH--, --N=N--, --CH=CR0--, --C≡C--, --CH=CH--COO--, --OCO—CH=CH--, CR0R00 or a single bond, 
R0 and R00 are independently of each other H or alkyl with 1 to 12 C-atoms, 
m and n are independently of each other 0, 1, 2, 3 or 4, 
o and p are independently of each other 0, 1, 2, 3 or 4, 
R1-5 are independently of each other identical or different groups selected from H, halogen, --CN, --NC, --NCO, --NCS, --OCN, --SCN, --C(=O)NR0R00, --C(=O)X0, --C(=O)R0, --NH2, --NR0R00, --SH, --SR0, --SO3H, --SO2R0, --OH, --NO2, --CF3, --SF5, P-Sp-, optionally substituted silyl, or carbyl or hydrocarbyl with 1 to 40 C atoms that is optionally substituted and optionally comprises one or more hetero atoms, or denote P or P-Sp-, or are substituted by P or P-Sp-, wherein the compounds comprise at least one group R1-5 denoting or being substituted by P or P-Sp-, 
P is a polymerizable group, 

It is noted the following. An objective of the application is the provision of polymerisable LC media, which are used for film preparation, which exhibit good thermal properties, in particular a modest melting point, a good solubility in the LC host and in organic solvents, and reasonable extrapolated clearing point, and should further exhibit excellent optical properties. Further, said polymerisable LC material, should preferably be applicable for the preparation of different, uniform aligned polymer films, and should, in particular at the same time, show a favorable adhesion to a substrate, be highly transparent to VIS-light, exhibit an reduced yellow coloration over time (yellowing), exhibit a high birefringence in order to reduce the film thickness, show a favorable high temperature stability or durability, and in addition, the uniform aligned polymer films should be produced by compatible, commonly known, methods for the mass production. As a solution to the above problems the current application proposes a polymerisable LC medium comprising up to 20% of one or more compounds of formula A, and up to 20% of one or more compounds of formula I according to claim 1.
Sargent (claims; examples; compounds A, I, RM1, RM2) discloses clearly and unambiguously a polymerisable LC medium comprising one or more compounds of current formula A ("Preferably, the amount of compounds of formula A in the polymerisable LC medium as a whole is in the range from 1 to 40 wt.%, preferably from 5 to 35 wt.%"), which overlaps the claimed range, and one or more compounds of current formula I ("Preferably, the amount of compounds of formula I in , however, does not disclose in any example nor fairly suggests polymerisable LC medium comprising up to 20% of one or more compounds of formula I, falling under the definitions of current claim 1.
It is noted the following. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
It is worth to mention that Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims ... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results.
	             Furthermore it is noted that “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984)
Claims 1-11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Adlem et al. (WO 2011/050896 A1 or U.S. Patent Application Publication 2012/0224245 A1 or U.S. Patent 8,687,259) 
With regard to the limitations of claims 1-11 and 13-17, Adlem discloses a polymerisable LC material comprising from 1 to 45% of one or more compounds of formula I 	
    PNG
    media_image4.png
    241
    638
    media_image4.png
    Greyscale

wherein U 1,2 are independently of each other selected from 

    PNG
    media_image5.png
    268
    600
    media_image5.png
    Greyscale
 
including their mirror images, wherein the rings U1 and U2 are each bonded to the central bitolane group via the axial bond, and one or two non-adjacent CH2 groups in these rings are optionally replaced by O and/or S, and the rings U1 and U2 are optionally substituted by one or more groups L, 
Q1,2 are independently of each other CH or SiH, 
Q3 is C or Si, 
A1-4 are independently of each other selected from non-aromatic carbocylic or heterocyclic groups and aromatic or heteroaromatic groups, which are optionally substituted by one or more groups R5, and wherein each of -(A1-Z1)m—U1--(Z2-A2)n- and -(A3-Z3)0—U2--(Z4-A4)p- does not contain more aromatic groups than non-aromatic groups, 
Z1-4 are independently of each other --O--, --S--, --CO--, --COO--, --OCO--, --O--COO--, --CO—NR0--, --NR0--CO--, --NR0--CO—NR0--, --OCH2--, --CH2O--, --SCH2--, --CH2S--, --CF2O--, --OCF2--, --CF2S--, --SCF2--, --CH2CH2--, --(CH2)3--, --(CH2)4--, --CF2CH2--, --CH2CF2--, --CF2CF2--, --CH=CH--, --CY1=CY2--, --CH=N--, --N=CH--, --0--, --C≡C--, --CH=CH--COO--, --OCO—CH=CH--, CR0R00 or a single bond, 
Y1,2 are independently of each other H, F, Cl, CN or R0, 
R0 and R00 are independently of each other H or alkyl with 1 to 12 C-atoms, 
m and n are independently of each other 0, 1, 2, 3 or 4, o and p are independently of each other 0, 1, 2, 3 or 4, 
R1-5 are independently of each other identical or different groups selected from H, halogen, --CN, --NC, --NCO, --NCS, --OCN, --SCN, --C(=O)NR0R00, --C(=O)X0, --C(=O)R0, --NH2, --NR0R00, --SH, --SR0, --SO3H, --SO2R0, --OH, --NO2, --CF3, --SF5, P-Sp-, optionally substituted silyl, or carbyl or hydrocarbyl with 1 to 40 C atoms that is optionally substituted and optionally comprises one or more hetero atoms, or denote P or P-Sp-, or are substituted by P or P-Sp-, wherein the compounds comprise at least one group R1-4 that denotes P or P-Sp- or is substituted by P or P-Sp-, 
P is a polymerisable group, 
Sp is a spacer group or a single bond, and further comprising from 50% to 99% of polymerisable mesogenic or liquid crystalline compounds different from formula I  (page 43, compounds DR9a1, DR9a2, DR9a3; claims; examples; compounds 1, 2).
Adlem discloses (compounds DR9a1, DR9a2, DR9a3; claims; examples; compounds 1, 2) clearly and unambiguously in Example 1 a polymerisable LC medium comprising 18% of a compound of current formula I (cf. formula (1)), and 11,6% of a compound similar (cf. formula DR9a1), but not the same as the compound of current formula A according to instant claim 1. Adlem (page 43) suggests direactive compounds DR9a1, DR9a2, DR9a3, all three falling under current formula A.
, however, is silent and does not exemplify the polymerisable LC medium comprising up to 20% of one or more compounds of formula A, and up to 20% of one or more compounds of formula I according to current claim 1.
It is noted the following. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
It is worth to mention that Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims ... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results.
	             Furthermore it is noted that “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn A. Blackwell can be reached on 5712725772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								
/MICHAEL BERNSHTEYN/Primary Examiner, Art Unit 1762